            Case 1:19-mc-91185-ADB Document 1 Filed 05/07/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       M.B.D. Case No. 19-MC-91185
                                              )
MATTHEW MURPHY,                               )
       Defendant                              )


                     MOTION FOR ENDS-OF-JUSTICE CONTINUANCE
                OF TIME FOR FILING AN INDICTMENT OR INFORMATION,
               AND EXCLUSION OF TIME, UNDER THE SPEEDY TRIAL ACT

       The United States of America, by and through Assistant United States Attorney Anne Paruti,

respectfully moves this Court to grant a continuance of the time within which an indictment or

information must be filed, and exclude the time period from May 1, 2019, through and including

June 21, 2019, from the speedy trial clock, pursuant to the Speedy Trial Act, 18 U.S.C.

§§3161(h)(7)(A), on the ground that the ends of justice served by granting the requested continuance

and excluding these periods outweigh the best interests of the public and the defendant in a speedy

trial. The government further asks this Court to issue the attached proposed Order of Continuance

and Excludable Delay. In support of this request, which counsel for the defendant assents to, the

government states as follows:

       1.      On March 26, 2019, the defendant was arrested and charged by criminal complaint

in United States v. Matthew Murphy, No. 19-MJ-5060-JGD. Following a detention hearing on

March 27, 2019, the magistrate judge (Dein, USMJ) issued an order of detention on April 1, 2019.

Representatives of the Clerk’s Office for the District of Massachusetts thereafter alerted the United

States Attorney’s Office for the District of Massachusetts of a conflict with the District of

Massachusetts court staff, and on May 6, 2019, the Chief Judge for the District of Massachusetts

                                                  1
            Case 1:19-mc-91185-ADB Document 1 Filed 05/07/19 Page 2 of 5



issued an order pursuant to 28 U.S.C. § 636(f) designating District of New Hampshire USMJ Andrea

Johnstone to preside over this case.

       2.      The parties have been engaged in preliminary discussions regarding the possible

resolution of this matter that might result in an agreed disposition and obviate the need for an

indictment.

       3.      The requested exclusion of time will permit defense counsel to adequately confer with

the defendant, gather information for the Assistant United States Attorney, and allow the parties to

further discuss and finalize the terms of any agreement, before the government is required to seek an

indictment. Such an agreement, in conjunction with a pre-indictment plea, may work to the

defendant’s benefit.

       4.      The parties agree that, if the requested time is excluded, the government has until

June 21, 2019 to return an indictment in this case. No previous extensions have been requested.

       5.      The defendant is currently being held in custody on the basis of the complaint.

       6.      A proposed order is attached.




                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                                 By: /s/ Anne Paruti__________
                                                     Anne Paruti
                                                     Assistant U.S. Attorney




                                                 2
          Case 1:19-mc-91185-ADB Document 1 Filed 05/07/19 Page 3 of 5



                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and email copies will
be sent to those indicated as non-registered participants.

                                              By:     /s/ Anne Paruti____
                                                      ANNE PARUTI
                                                      Assistant U.S. Attorney




                                                 3
            Case 1:19-mc-91185-ADB Document 1 Filed 05/07/19 Page 4 of 5



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
               v.                               )     M.B.D. Case No. 19-MC-91185
                                                )
MATTHEW MURPHY,                                 )
       Defendant                                )

                    ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

       Upon consideration of the assented-to motion seeking an order of continuance and

excludable delay, the Court finds as follows:

       1.      The defendant has been charged by criminal complaint in United States v. Matthew

Murphy, No. 19-MJ-5060-JGD. The parties have been engaged in preliminary discussions regarding

the possible resolution of this matter, which may result in a plea agreement and obviate the need for

an indictment, and the requested continuance of the time in which an indictment or information must

be filed will permit defense counsel to adequately confer with the defendant, provide information to

the Assistant United States Attorney, and allow the parties to further discuss and finalize the terms

of any agreement, before the government is required to seek an indictment or information. Such an

agreement, in conjunction with a pre-indictment plea, may work to the defendant’s benefit or assist

the government’s ongoing investigation.

       2.      Accordingly, the ends of justice served by granting the requested continuance, and

excluding the time period from May 1, 2019 through and including June 21, 2019 from the speedy

trial clock, outweigh the best interests of the public and the defendant in a speedy trial pursuant to

the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A).
          Case 1:19-mc-91185-ADB Document 1 Filed 05/07/19 Page 5 of 5



       Accordingly, the Court hereby grants the assented-to motion and ORDERS that, pursuant to

the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A): (1) the date on which an indictment or information

must be filed is continued to June 21, 2019; and (2) the period from May 1, 2019 through and including

June 21, 2019 is excluded from the speedy trial clock and from the time within which an indictment or

information must be filed.

                                       ___________________________________
                                       HONORABLE
                                       UNITED STATES DISTRICT JUDGE




                                                  2
